Citation Nr: 1236086	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-16 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for tricompartmental osteoarthritis of the right knee, status post, total knee replacement ("right knee disability"), evaluated as 30 percent disabling prior to June 13, 2012, and as 60 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from September 1990 to January 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied a rating in excess of 30 percent for the Veteran's right knee disability.  She perfected an appeal as to the RO's determination.

Then, in a June 2012 rating decision, the RO awarded a 60 percent evaluation for the Veteran's right knee disability, effective from June 13, 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2009 letter, the RO advised the Veteran that her appeal was certified to the Board.  She was told that she had 90 days from the date of the letter, or the Board issued its decision, to "[a]sk to appear personally before the Board and give testimony concerning [her] appeal".  She was also advised that she did "not have to repeat [her] request".

In a letter from the Veteran, received by the Board in September 2009, the Veteran said that she got letter regarding her case going to Board.  She stated that she "would love to go to the Board on a one on one personal to discuss my situation but I live in a small town [in KY] very far from Washington, DC. and... don't have the finances to do so.  I am sure I can go somewhere much closer.  I don't have any more evidence on paper, but I can hopefully show you in person what I'm going through."  The Veteran said that she had a "serious problem that needs some attention" and requested to "please set me up with whomever I need to talk to".

To date, there is nothing in the claims file showing the Veteran's hearing request was satisfied.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a hearing at the Louisville, Kentucky, RO, before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


